Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL WAIVER AND RELEASE

This Separation Agreement and General Waiver and Release (“Agreement”) is made
by and between Fred E. Durham III (“Employee”) and CafePress, Inc (“Company”).

WHEREAS, Employee’s last day of work is November 9, 2018;

WHEREAS, in exchange for Company’s payment of a severance payment, Employee
agrees to release Company from any and all claims that Employee now has or ever
had against Company.

NOW THEREFORE, in consideration of the mutual promises made herein, Company and
Employee (collectively referred to as “the Parties”) hereby agree as follows:

1. Separation from Employment. Employee’s separation date is November 9, 2018
(“Separation Date”).

2. Severance Pay and Benefits. Provided Employee complies with the terms of this
Agreement and signs and returns this Agreement within twenty-one (21) days and
does not revoke the Agreement as provided in Paragraph 5 below, Company agrees
to provide Employee with the following severance pay and benefits.

(a) Company agrees to pay Employee:

(b) the gross amount of $125,000, less all required deductions, representing
twelve (12) months of salary, within fourteen (14) days of the Effective Date of
this Agreement,

(c) Employee agrees that in return for this Agreement, he will receive
compensation, i.e., something of value, beyond that which he was already
entitled to receive before entering into this Agreement. Employee acknowledges
that unless and until this Agreement is executed, and provided it is not revoked
as provided herein, he is not otherwise entitled to receive the above
compensation (“Severance Pay”). Employee agrees that the Severance Pay described
in paragraph 2(b) constitutes the entire amount of monetary consideration
provided to him under this Agreement and that he is not entitled to any other
claimed damage, costs, or attorneys’ fees in connection with the matters
encompassed in this Agreement.

(d) Employee acknowledges and agrees that the offer of Severance Pay is
dependent upon execution of this Agreement and that failure to sign and return
this Agreement within twenty-one (21) days will result in the revocation of this
offer. Should that day fall on a weekend or holiday where the signing of the
agreement would be impossible, the offer will be extended to the first day of
business after the last day the offer was to expire.

3. Payment of Salary; Approved Business Expense Reimbursement. Employee
acknowledges and represents that Company has paid employee all wages concededly
due from employment with Company, including all salary or other wages, and

 

1



--------------------------------------------------------------------------------

accrued vacation due, if any, to Employee through November 9, 2018, which
Employee is entitled to regardless of whether he signs this Agreement.
Regardless of whether Employee signs this Agreement, Company shall reimburse
Employee for approved business expenses incurred through November 9, 2018,
subject to Employee’s compliance with Company’s policies, procedures, and rules
on such expenses and documentation thereof. All expenses must be submitted
within 30 days of November 9, 2018.

4. Release of All Disputes and Causes of Action. Employee hereby fully and
forever releases, on behalf of himself and his respective heirs, Company, and
its executors, officers, directors, employees, investors, shareholders,
affiliates, members, administrators, predecessor and successor corporations (and
their respective officers and directors), and assigns, of and from any cause of
action, whether in law or in equity, relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess arising from any omissions, acts or facts that have occurred up until
and including the date upon which the Employee executes this Agreement
including, without limitation,

(a) any and all causes of action relating to or arising from Employee’s
employment relationship with Company and the separation therefrom;

(b) any and all causes of action for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing;
promissory estoppel; negligent or intentional infliction of emotional distress;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(c) any and all causes of action for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1990, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Age Discrimination in Employment
Act, Older Workers Benefit Protection Act, any applicable state Fair Employment
and Housing Act, and Labor Code section 201, et seq. and section 970, et seq.,
but excluding the fair Labor Standards Act, the National Labor Relations Act and
any other state, federal or local statute or law which prohibits the release of
claims generally or absent court, agency or other approval;

(d) any and all causes of action for violation of the federal, or any state,
constitution; and

(e) any and all attorneys’ fees and costs.

Company and Employee agree that the release set forth in this section shall be
and remain in effect in all respects as a complete and general release as to the
matters released. It is the intention of the parties in executing this Agreement
that it shall be effective as a bar to each and every matter released herein and
that, should any proceeding be instituted with respect to matters released
herein, this Agreement shall be deemed in full and complete accord, satisfaction
and settlement of any such released matter and sufficient basis for its
dismissal. This release does not extend to any obligations incurred under this
Agreement.



--------------------------------------------------------------------------------

5. Time To Consider Agreement; Knowing and Voluntary Agreement. Employee
understands and agrees that: (a) Employee has had up to twenty one (21) days
within which to consider this Agreement before executing it; (b) Employee has
reviewed all aspects of this Agreement; (c) Employee has carefully read and
fully understands all of the provisions of this Agreement; (d) Employee
understands that in agreeing to this document he is releasing Company from any
and all causes of action or lawsuits he may have against it; (e) Employee
knowingly and voluntarily agrees to all the terms set forth in this Agreement;
(f) Employee was advised and hereby is advised in writing to consider the terms
of this Agreement and consult with an attorney of his choice prior to executing
this agreement; (g) Employee has a full seven (7) days following the execution
of this Agreement and has been and hereby is advised in writing that this
Agreement will not become effective or enforceable until the revocation period
has expired. To revoke, the Employee must send a written statement of revocation
by certified mail to Maryanne Foy, 100 Montgomery St., 10th Floor, San
Francisco, California 94104; and (h) Employee understands that rights or claims
under the Age Discrimination in Employment Act of 1967 that may arise after the
date of this Agreement is executed are not waived.

6. No Pending or Future Lawsuits. Except as described below, Employee agrees not
to file any lawsuit or bring any cause of action against Company or any other
person or entity referred to herein, in any court or administrative agency, with
regard to any dispute, demand, liability or obligation arising out of Employee’s
employment with Company or separation therefrom. Employee further represents
that no claims, complaints, charges or other proceedings are pending in any
court, administrative agency, commission or other forum relating directly to his
employment with Company; however, nothing in this Agreement precludes Employee
from filing a charge or complaint with the Equal Employment Opportunity
Commission (“EEOC”) or other federal, state, or local governmental agency. In
addition, in spite of this Agreement, the Employee still retains the right to
challenge the knowing and voluntary nature of this Agreement under the Older
Workers Benefit Protection Act (“OWBPA”) and the Age Discrimination in
Employment Act (“ADEA”) before a court, the Equal Employment Opportunity
Commission, or any state or local agency permitted to enforce those laws, and
this release does not impose any penalty or condition for doing so. The Employee
understands, however, that if he successfully pursues a claim against Company
under the OWBPA or the ADEA, Company may seek to set off the amount paid to him
for signing the release against any amount he obtains. If Employee
unsuccessfully pursues a claim against Company under the OWBPA or the ADEA, then
Company may be entitled to recover its costs and attorneys’ fees to the extent
specifically authorized by federal law.

7. Violation of the Agreement. By signing this Agreement, Employee agrees that
he will not pursue any causes of action or lawsuits covered by this Release. If
the Employee breaks this promise and violates this Agreement, the Employee
agrees to pay Company’s costs and expenses (including reasonable attorneys’
fees) that flow from that violation, other than for claims under the OWBPA and
the ADEA. Employee also agrees that if he violates any part of this Agreement,
he will not be entitled to the Severance Pay



--------------------------------------------------------------------------------

and Benefits provided by this Agreement and will immediately repay to Company
any Severance Pay previously paid to him consistent with federal law and
paragraph 6 of this Agreement. Any such violation will immediately render
Company’s obligations and agreements hereunder null and void, but the Employee’s
obligations and agreements hereunder shall remain in full force and effect.

8. Confidential Information. Employee acknowledges and agrees that in the course
of his employment with Company, he has had access to and/or made use of certain
confidential information relating to the business activities of Company. Such
confidential information includes, but is not limited to, technical information;
personnel information; business strategies; financial results; pricing data;
sourcing information, design information, market surveys and research data; and
contractual agreements between Company and vendors and other persons or
entities, compilations of information and records that are owned by Company and
are regularly used in the operation of Company’s business and other information
that is kept confidential by Company. Employee agrees that he will not disclose
any such confidential information, directly or indirectly, or use any of it in
any way whatsoever. Employee further represents and agrees that all files,
computer programs, records, documents, lists, specifications, and similar items
relating to the business activities of Company, including any and all copies,
whether prepared by Employee or otherwise coming into Employee’s possession,
custody or control, are property of Company and have been or will be returned
immediately by him to Company and that he will not remove from the premises of
Company any such property or information or any electronic or other equipment of
any kind.

9. Return of Company’s Equipment. Employee acknowledges that he has returned all
Company cellular telephones, PDAs, laptops, credit cards, keys, access cards,
and other equipment or material in his possession or control and understands and
agrees that Company’s payment of Severance Pay and Benefits is contingent upon
the return of such equipment and material.

10. Cooperation. Employee agrees to reasonably cooperate in any and all
complaints, administrative proceedings or other litigation matters to which
Employee or Company is or could reasonably become a party. Employee further
agrees he will not act in any manner that might damage the business of Company.
Employee agrees that he will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any lawsuits or causes of action
by any third party against Company and/or any officer, director, employee,
agent, representative, shareholder or attorney of Company, unless under subpoena
or other court order to do so. Nothing in this Agreement shall be construed to
preclude Employee from testifying, assisting or participating in an
investigation, proceeding or hearing conducted by the EEOC or other federal,
state, or local agency.

11. Non-Disparagement. Employee agrees not to disparage Company, or any of its
officers, directors, or employees to anyone, including, but not limited to,
members, customers, vendors, contractors, dealerships, affiliated entities, or
other parties. All inquiries by potential future employers of Employee will be
directed to Human Resources. Upon inquiry, Company shall only state the
following: Employee’s last position and dates of employment.



--------------------------------------------------------------------------------

12. No Application for Employment. Employee agrees not to apply for employment
with Company in the future. Employee further agrees and understands that, if he
submits any such application for employment, it may be, and will be, rejected
without cause.

13. No Representations. Each party represents that it has had the opportunity to
consult with an attorney and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

14. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the President and Chief Executive Officer (“CEO”) of Company.

15. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement consistent with federal
law and paragraphs 6 and 7 of this Agreement.

16. Enforcement. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be heard before a neutral arbitrator selected from a list
provided by and in accordance with the rules of the Judicial Arbitration and
Mediation Service (JAMS) in the jurisdiction in which the Employee worked. The
arbitrator’s decision and/or award shall be final and binding. The Parties agree
that the prevailing Party shall be entitled to recover from the other Party its
reasonable attorneys fees and costs incurred to enforce this Agreement.

17. Authority. Company represents and warrants that the undersigned has the
authority to act on behalf of Company and to bind Company and all who may claim
through it to the terms and conditions of this Agreement. Employee represents
and warrants that he has the capacity to act on his own behalf and on behalf of
all whom might claim through him to bind them to the terms and conditions of
this Agreement. Each Party warrants and represents that there are no liens or
claims of lien or assignments in law or equity or otherwise of or against any of
the disputes or causes of action released herein.

18. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

19. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

20. Effective Date. This Agreement is effective on the eighth (8th) day after it
has been signed by both Parties provided the Employee has not revoked the
Agreement during the previous seven (7) day period.



--------------------------------------------------------------------------------

21. Non-Admission of Liability. The parties agree that this Agreement is a
compromise of all claims disputed between Employee and Company and is not and
shall never be treated as an admission of liability of any kind to Employee or
any other person by Company for any purposes whatsoever.

22. Entire Agreement. This Agreement, and the other agreements referenced
herein, represent the entire agreement and understanding between Company and
Employee concerning Employee’s separation from Company, and supersede and
replace any and all prior agreements and understandings concerning Employee’s
relationship with Company.

23. Confidentiality of Agreement Employee agrees that he, and each of his agents
and respective heirs will each keep the fact, terms, and amount of this
Agreement completely confidential and that they will not hereafter disclose any
information concerning this Agreement to anyone, provided that any party hereto
may make such disclosures as are required by law, and as are necessary for
legitimate law enforcement or compliance purposes, to their attorneys and/or to
their tax or financial advisors for professional advice or representation.

24. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
release it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement, on the respective
dates set forth below.

Remainder of this page is intentionally blank.



--------------------------------------------------------------------------------

THE EMPLOYEE SHOULD READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT CONTAINS A
RELEASE OF ALL KNOWN AND UNKNOWN CAUSES OF ACTION AND WILL SERVE AS A DEFENSE TO
ANY CAUSE OF ACTION OR LAWSUIT THE EMPLOYEE MAY BRING.

 

    CafePress, Inc Date: November 9, 2018     By    /s/ Maryanne Foy      
Maryanne Foy       Chief Human Capital Officer     Fred E. Durham, an individual
Date: November 9, 2018     By   /s/ Fred E. Durham III       Fred E. Durham III